 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Rubber CompanyandMilan Independents, Inc.,Petitioner.Case No. 32-RC-1256. August 12, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearing offi-cer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Intervenor contends that Petitioneris not alabororganiza-tion, and in support thereof was permitted to introduce evidence atthe hearing as to Petitioner's formal organization, and allegedassist-ance given it by the Employer and the Milan Chamber of Commerce.Insofar as this evidence relates to the question of possible employerassistance, we find it is in effect an unfair practice allegation, and notproperly litigable in a representation proceeding.2For the reasonsstated inSoutheast Portland Drug Association,'we shall notconsidersuch evidence, even though admitted in this proceeding.The recordindicates that the Petitioner is an organization of the Employer's em-ployees which exists, in part, for the purpose of bargaining collec-tively with the Employer concerning wages, hours, and conditions ofemployment.Accordingly, we find thatit is alabororganizationwithin the meaning of the Act 4The labor organizations involved claim to representcertain em-ployees of the Employer.3.The Intervenor contends that its supplemental contract with theEmployer, covering employees at the Milan plant here involved, wasautomatically renewed on April 9, 1959, thereby barring theinstantpetition filed on April 10, 1959.1No notice was given by the Inter-venor or the Employer to amend or terminate this supplementalagreement.The contract allegedas a barsupplements a companywide agree-ment executed on April 9, 1957. Timely notice was filed by thepresident of the Intervenor's international union to terminate thecompanywide agreement, and on April 9, 1959, said agreement ex-pired.The Petitioner and the Employer contend that the supple-'The Intervenor, Local No. 383, United Rubber, Cork, Linoleumand Plastic Workersof America, AFL-CIO, was permitted to interveneon the basis of a contractual interest.2 Grand UnionCo.,118 NLRB685, 688.8 124 NLRB '467.4 SeeStewartDie Casting Division(Bridgeport)of StewartWarner Corporation,123NLRB 447.5By its terms,the supplemental contract was executedon June 5, 1957,and continuedoperative to April 9, 1959. It contained 'a 60-day automatic renewal clause providingfor noticeof intent to modifyor terminate"this supplemental agreement."124 NLRB No. 57. SOUTHEAST PORTLAND DRUG ASSOCIATION467mental agreement depended for its existence on the master contract,and expired with the master contract on April 9, thereby renderingtimely the April 10 petition herein.The supplemental agreement expressly states that it is "supplemen-tal and subject to" the terms of the companywide agreement.The"union security" provision of the supplement is in itself incomplete,dealing only with the mechanics of checkoff, and specifically requiresreference to the union-security clause of the master agreement.Likewise, certain provisions relating to holidays, vacations, overtimepay, and lunch periods are contained only in the master contract.The section on grievances contained in the Milan supplement expresslypertains only to grievances filed "according to the grievance proce-dure outlined in the Company-wide Agreement."On the above facts, and the entire record, we find that the Employerand the Intervenor intended the supplemental agreement to be ancil-lary to and dependent upon the master agreement.'We hold, there-fore, that the supplemental agreement necessarily expired with thetermination of the master agreement on April 9, 1959, and that it isnot a bar to a present determination of representatives?Accordingly,we find that a question affecting commerce exists within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: 6All production and maintenance employees at the Employer's Milan,Tennessee, plant, excluding office clerical employees, laboratory andtechnical employees, professional employees, watchmen and guards,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]SeeNew York Butchers Dressed Meat Company,81 NLRB 855.v SeeU.S. Rubber Company,115NLRB 240.8The appropriate unit is as stipulated by the parties,except that the Petitioner wouldexclude,and the Intervenor include, four employees classified as firemen-watchmen,Dur-ing winter months,these employees tend boilers as well as perform watchmen's duties.They work rotating shifts, so that at least one is on duty at all times.They controlaccess to the Employer'spremises,and at night punch timeclocks in the course of theirpatrols.We find the firemen-watchmen are guards,and exclude them.ConsolidatedRendering Company,117 NLRB 1784.Southeast Portland Drug AssociationandIndependent Pharma-cists and Clerks Association,Petitioner.Case No. 36-RC-1393.August 12, 1959DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Robert J.Wiener, hearingofficer.The hearingofficer's rulingsmade at the124 NLRB No. 56.